445 F.2d 1400
Stanley V. TUCKER, Plaintiff-Appellant,v.William R. MOLLER, Edmund T. Curran, Regnier, Moller &Taylor, a Partnership, John Does, A, B, C, and D,Defendants-Appellees.
No. 716, Docket 35685.
United States Court of Appeals, Second Circuit.
Argued March 19, 1971.Decided April 9, 1971.

Stanley V. Tucker, pro se.
Peter C. Schwartz, Hartford, Conn.  (Gordon, Muir & Fitzgerald, Hartford, Conn.), for defendants-appellees.
Before MOORE and SMITH, Circuit Judges, and TIMBERS,1 District judge.
PER CURIAM:


1
Plaintiff, proceeding pro se, appeals from dismissal by the United States District Court for the District of Connecticut, M. Joseph Blumenfeld, Judge, (D.Conn.1970) of his civil action against attorneys representing opposing parties in actions attacking the constitutionality of Connecticut attachment statutes. We affirm on the opinion of Judge Blumenfeld below, for lack of action 'under color of state law' to base claims under the civil rights statutes.



1
 Chief Judge, United States District Court for the District of Connecticut, sitting by designation